Title: From Thomas Jefferson to Lewis Alexander, 31 May 1786
From: Jefferson, Thomas
To: Alexander, Lewis



Sir
Paris May 31. 1786.

Not knowing who is Agent for the United States at Bayonne, or whether there be one, I take the liberty of inclosing to you a copy of a regulation lately made by government here on the subject of tobacco. As it is highly interesting to all persons concerned in the commerce of that article, I must beg of you to take the trouble of making the most immediate and general publication of it possible in that port. I have the honour to be with great respect Sir your most obedient and most humble servt.,

Th: Jefferson

